Per Curiam.
This is an appeal from the conviction and sentence of Anthony Ellsworth Dearinger, defendant (appellant), for the crime of abduction under RCW 9.79.050, which provides:
Abduction. Every person who—
(1) Shall take a female under the age of eighteen years for the purpose of prostitution or sexual intercourse, ....
It is the defendant’s contention that the trial court erred in denying his motion for a dismissal of the charge against him as a matter of law. The defendant interprets the statute to mean that the abduction must be for the purpose of prostitution or for sexual intercourse with the abductor.
In the instant case the record shows that the defendant arranged for an act of intercourse between a 15-year-old girl and a third person, for which the third person paid a sum of money to the defendant, which sum defendant shared with the girl. The defendant argues that there was *939no evidence of prostitution and that this arrangement did not constitute the “taking” of the girl for the purpose of sexual intercourse with him.
The defendant’s interpretation of the statute, that the act of sexual intercourse must be with the abductor, is without merit. The language is not so limited. The defendant’s conduct clearly comes within the second interdiction of the statute. We need not determine whether the evidence would support a conviction for prostitution.
The judgment is affirmed.